Title: From George Washington to William Ramsay, 29 January 1769
From: Washington, George
To: Ramsay, William



Dear Sir,
Mount Vernon 29th January 1769.

Frequently as I have seen you of late, I have always forgot to inform you, that Mr Adam, on whom I have depended for money, declare’s his inability of supplying me; it is not only out of my power therefore to furnish you & Mr Fairfax with the sum asked, but to comply with sundry engagements of my own; for both of which I am really sorry.
Having once or twice of late heard you speak highly in praise

of the Jersey College, as if you had a desire of sending your Son William there (who I am told is a youth fond of study & instruction, & disposed to a sedentary studious Life; in following of which he may not only promote his own happiness, but the future welfare of others) I shou’d be glad, if you have no other objection to it than what may arise from the expence, if you wou’d send him there as soon as it is convenient & depend upon me for Twenty five pounds this Currency a year for his support so long as it may be necessary for the completion of his Education—If I live to see the accomplishment of this term, the Sum here stipulated shall be annually paid, and if I die in the mean while, this letter shall be obligatory upon my Heirs or Executors to do it according to the true intent & meaning hereof—No other return is expected or wished for, for this offer than that you will accept it with the same freedom & good will with which it is made, & that you may not even consider it in the ⟨mutilated⟩ of an obligation, or mention it as such; for be assur’d that from me, it never will be known. I am Dr Sir Your most obedt Servant

G: Washington

